Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the response filed on 18 January 2022 (“Response”) is acknowledged.
Claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Species a1) (reading on claim 2) in the Response is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species a2), there being no allowable generic or linking claim. 
Applicant’s election without traverse of Species b1) (reading on claim 18) in the Response is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species b2), there being no allowable generic or linking claim. 
Claims 1, 2, and 4-18 are examined on the merits below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not readily apparent from the specification whether Applicant intends claim 1 to encompass scenarios as disclosed in WO 2018/075440 A2 (referenced below using its U.S. counterpart publication U.S. 2019/0330100 A1, “Soon”).  Specifically, Figs. 4 and 5 of Soon discloses a laminate having, in order, a lower substrate (e.g. item 590), an absorbing stack (e.g. item 560), a reflecting stack (e.g. item 540), and an upper substrate (e.g. item 520), wherein the reflecting stacking contains at least one silver layer sandwiched between dielectric layers, and wherein the absorbing stack contains NbN sandwiched between dielectric layers.  After further processing, the entire laminate is inverted and adhered to a further substrate (see
Furthermore, even when there is an interlayer or air space located between a prior art element reading on the claimed silver-containing functional coating and a prior art element reading on the claimed absorbent color-adjustment coating (e.g. Fig.3 of U.S. 2020/0131084 A1, “Myli”), the issue is still present.  For instance, absorbent coating 50 in this reference may be considered to be indirectly deposited on a surface on which a multilayered low-emissivity coating 70 is deposited. 
For purpose of prior art rejection, the metes and bounds of claim 1 are presumed to include coating arrangements comparable to those of both Soon and Myli.
As claims 4-17 depend on claim 1, and as the respective limitations of the dependent claims 4-17 do not resolve the aforementioned issue in claim 1, claims 4-18 are also held to be rejected.  It is noted that further limitations respectively in claims 2 and 18 (requiring the functional coating and the absorbent coating to be located on opposing surfaces of the same substrate) mean that claims 2 and 18 are free from this issue of indefiniteness.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 15 depends on claim 10, it lacks antecedent basis, for claim 10 does not recite the presence of an intermediate dielectric coating.  For prior art rejection below, it is presumed that claim 15 depends on claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The elements further required in claim 9 are already recited in claim 1, thereby making claim 9 not further limiting.  Prior art reading on claim 1 is thus considered to also read on claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 4-7, 9, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2018/075440 A2 (referenced below using its U.S. counterpart publication U.S. 2019/0330100 A1, “Soon”).  
The prior art rejection over Soon is made under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).  Applicant may overcome the ground of rejection under 35 U.S.C. 102(a)(2) by showing of common ownership.  Applicant may overcome the ground of rejection under 35 U.S.C. 102(a)(1) by 1) perfecting of foreign priority and 2) relying upon the provisions of 35 U.S.C. 102(b)(1).
Considering claims 1, 4-7, 9, 12, and 15-17, Figs. 4 and 5 of Soon discloses a laminate having, in order, a lower substrate (e.g. item 590), an absorbing stack (e.g. item 560), a reflecting stack (e.g. item 540), and an upper substrate (e.g. item 520), wherein the reflecting stacking contains at least one silver layer sandwiched between dielectric layers, and wherein the absorbing stack contains NbN sandwiched between dielectric layers; Soon ¶ 0138-0147 and Fig. 5, reproduced infra).

    PNG
    media_image1.png
    730
    738
    media_image1.png
    Greyscale


Claims 1, 4-9, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0131084 A1 (“Myli”).
Applicant may overcome this ground of rejection by perfecting of foreign priority.
Considering claims 1, 4-9, and 15-17, Myli discloses a laminated glazing comprising two coated glass substrates joined by an interlayer, wherein the respective coatings on both glass substrates are immediately adjacent to the interlayer (Myli ¶ 0057-0062 and Fig. 3).  Located on the interlayer-adjacent surface of a first substrate 10 is a low solar heat gain coating 50, which comprises layers of Ni/Cr and/or its nitride (id. 0032 and 0047); coating 50, with its Ni-based layers having thickness ~10 nm and outermost layer of a dielectric, thus reads on the absorbent color-adjustment coating of claims 1, 4-9, and 15.  Myli further discloses located on the interlayer-adjacent surface of another id. ¶ 0061), thereby reading on the functional coating of claims 1 and 16.  Myli thus anticipates claims 1, 4-9, and 15-17.

Claims 1, 2, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0377580 A1 (“Manz”).  
Considering claims 1, 2, 8-11, 16, and 17, Manz discloses a glass substrate that may have a solar protection coating 4 located on one major surface thereof and a heat protection coating 5 located on an opposing major surface of the glass substrate (Manz ¶ 0072-0076 and 0079; and Fig. 3), wherein the solar protection coating comprises layer(s) of silver, wherein each layer of silver is located between two dielectric layers (id. ¶ 0072), and wherein the heat protection coating comprises layer(s) of niobium or nitride thereof, wherein each such niobium based layer is located between two dielectric layers (id. ¶ 0017-0019 and 0073-0075).  The arrangement of the coatings on the glass substrate reads on the configurations recited in claims 1, 2, and 9.
The disclosure re: the solar protection coating 4 thus reads on the limitations of the silver-containing functional coating recited in claims 1 and 16.  Manz discloses that each niobium layer of the heat protection coating has thickness of ~10 nm, which falls within the range recited in claim 8.  Furthermore, the specific configuration of ¶ 0074 thereof reads on claims 10 and 11.  Manz thus anticipates claims 1, 2, 8-11, 16, and 17.
Considering claims 12 and 15, Si3N4
Considering claim 18, as known in the art, the faces of a glazing refers to surfaces of a (coated) substrate directly adjacent a particular environment.  For instance, in an insulated glazing having a first pane, a second pane, and an inter-pane space located between the two panes, when installed for an intended use, face 1 is the (coated) surface of one of the panes immediately facing an exterior (e.g. outside environment in the case of an IGU used as a window), face 2 is the (coated) surface of said one of the panes immediately adjacent the inter-pane space, face 3 is the (coated) surface of the other of the panes immediately adjacent the inter-pane space, and face 4 is the (coated) surface of the other of the panes immediately an interior (e.g. inside environment in the case of an IGU).  As such, the faces as claimed become meaningful only in the context of intended use of the claimed material.  As such, claim 18 is considered to recite characteristics associated with intended use of the material of claim 2, and the characteristics associated with the intended use (as recited in claim 18) are not conferred patentable weight.  As such, since the prior art reads on claim 2, it also reads on claim 18.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Manz, as applied to claim 1 above.
Considering claims 4-7, given that NbN is one of eight materials listed (Nb, Ta, Mo, Zr, and nitrides thereof), Manz is considered to have disclosed the usage of NbN with sufficient specificity.  However, if this were not deemed to be the case (which is not conceded), usage of nitrided Nb is obvious at least because Manz teaches that doing so improves chemical stability.  Manz is analogous, as it is from the same field of endeavor as that of the instant application (coating materials used in glazings).  Given that NbN is also disclosed to be one of the preferred absorbent material used in the instant application, the disclosure in Manz thus anticipates or renders obvious claims 4-7. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manz, as applied to claim 10 above, and further in view of U.S. 2012/0164443 A1 (“Durandeau”).
Considering claims 13 and 14, though Manz as discussed above discloses that any dielectric layer of the heat protection coating 5 may comprises a sequence of a sublayer of Si3N4 and a sublayer of SiO2 (refractive index ~ 1.46); see Manz ¶ 0024; Manz differs from the claimed invention, as it does not expressly state that the lower dielectric coating should adopt such a configuration.
However, it is known in the art of glass coatings to use a stack of SiO2 and Si3N4 as the lowermost dielectric layer of a coating comprising n layers of Nb (or NbN) and n+1 dielectric layers (Durandeau ¶ 0014-0027).  Durandeau is analogous, as it is from the same field of endeavor as that of the instant application (coating materials used in glazings).  Given the substantial similarities between the heat protection coating 5 of Manz and the teachings of Durandeau, person having ordinary skill in the art has reasonable expectation of success that the teachings of Durandeau may be applied to the lowermost dielectric layer in the heat protection coating 5 of Manz.  Person having ordinary skill in the art would have been motivated to use a stack of SiO2 and Si3N4 layers as the lowermost dielectric layer in the heat protection coating of Manz, as Durandeau is considered to have demonstrated that this arrangement is known in the art of coated glazings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Concluding Remarks
Though not utilized in the prior art rejections above, the previously cited Barton reference would at least anticipate claims 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781